Case 3:19-cv-00513-MMA-WVG Document 22-8 Filed 01/24/20 PageID.318 Page 1 of 7



    1   KATE S. LEHRMAN [Bar No. 123050]
    2   klehrman@lehrmanlawgroup.com
        BENSON Y. DOUGLAS [Bar No. 206742]
    3   bdouglas@lehrmanlawgroup.com
    4   ANTHONY PAUL GRECO [Bar No. 296398]
        tgreco@lehrmanlawgroup.com
    5
        LEHRMAN LAW GROUP
    6   12121 Wilshire Boulevard
    7   Suite 1300
        Los Angeles, CA 90025
    8   (310) 917-4500
    9   (310) 917-5677 (FAX)
   10
        Attorneys for Defendant
   11   MERCEDES-BENZ USA, LLC
   12
                                       UNITED STATES DISTRICT COURT
   13
                                    SOUTHERN DISTRICT OF CALIFORNIA
   14
   15   WILLIAM R. McGEE,                           )   Case No. 3:19-cv-00513 MMA (WVGx)
                                                    )
   16                                               )   [Filed: February 08, 2019]
                          Plaintiff,                )   [Removed: March 18, 2019
   17                                               )
                                                    )
   18            v.                                 )   Hon. Michael M. Anello
                                                    )   Courtroom 3D
   19   MERCEDES-BENZ USA, LLC, and                 )
        DOES 1 through 10, inclusive,               )   SEPARATE STATEMENT OF
   20                                               )   UNDISPUTED MATERIAL FACTS
                          Defendants.               )   IN SUPPORT OF DEFENDANT
   21                                               )   MERCEDES-BENZ USA, LLC’S
                                                    )   MOTION FOR SUMMARY
   22                                               )   JUDGMENT AGAINST PLAINTIFF
                                                    )   WILLIAM MCGEE
   23                                               )
                                                    )   [Filed concurrently with Notice of Motion and
   24                                               )   Motion for Summary Judgment, Declaration of
                                                    )   Benson Douglas, and [Proposed] Order]
   25
                                                    )
                                                    )   Date: March 2, 2020
   26                                                   Time: 2:30 p.m.
                                                    )
   27
                                                        Ctrm: 3D

   28
        365.436.TG - 00456651.DOC                                3:19-cv-00513 MMA (WVGx)
           SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF DEFENDANT
            MERCEDES-BENZ USA, LLC’S MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                         WILLIAM MCGEE
Case 3:19-cv-00513-MMA-WVG Document 22-8 Filed 01/24/20 PageID.319 Page 2 of 7



    1            Pursuant to Central District of California Rule 56-1, Defendant Mercedes-
    2   Benz USA, LLC (“MBUSA” or “Defendant”), as the moving party on the Motion
    3   for Summary Judgment referred to in the attached Notice, submits this “Statement
    4   of Undisputed Facts”:
    5   UNDISPUTED MATERIAL FACTS                      SUPPORTING EVIDENCE
    6   1. Plaintiff owns a 2015 Mercedes-Benz         Complaint ¶ 4; Exhibit A to the
    7   GL450 that he purchased new on or about        Declaration of Benson Douglas
    8   December 29, 2015 (the “Vehicle”).             (Purchase Agreement).
    9   2. When Plaintiff purchased the Vehicle, it Exhibit A to the Declaration of
   10   had approximately 52 miles on it.              Benson Douglas (Purchase
   11                                                  Agreement, indicating the mileage
   12                                                  of 52 at the time Plaintiff purchased
   13                                                  the Subject Vehicle); Exhibit C of
   14                                                  the Declaration of Benson Douglas
   15                                                  (Transcript of September 4, 2019,
   16                                                  Deposition of Arlene McGee at
   17                                                  49:8-17).
   18   3. The Vehicle is subject to NHTSA             Exhibit D to the Declaration of
   19   Recall No. 19v010 for the recall of the        Benson Douglas (Part 573 Safety
   20   passenger-side Takata airbag inflator          Recall Report for NHTSA Recall
   21   recall (“Takata Recall”).                      No. 19v010).
   22
   23
   24
   25
   26
   27
   28
        365.436.TG - 00456651.DOC                  1             3:19-cv-00513 MMA (WVGx)
           SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF DEFENDANT
            MERCEDES-BENZ USA, LLC’S MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                         WILLIAM MCGEE
Case 3:19-cv-00513-MMA-WVG Document 22-8 Filed 01/24/20 PageID.320 Page 3 of 7



    1
        4. Plaintiff received the Takata Recall        Exhibit B to the Declaration of
    2
        “interim notice” letters dated February        Benson Douglas (Transcript of
    3
        2019.                                          September 4, 2019, Deposition of
    4
                                                       William McGee 39: 25-40: 22);
    5
                                                       Exhibit C of the Declaration of
    6
                                                       Benson Douglas (Transcript of
    7
                                                       September 4, 2019, Deposition of
    8
                                                       Arlene McGee at 39: 13- 40: 21);
    9
                                                       Exhibit E to the Declaration of
   10
                                                       Benson Douglas (February 2019
   11
                                                       customer notification letter to
   12
                                                       Plaintiff William McGee for
   13
                                                       NHTSA Recall No. 19v010).
   14
        5. Takata Recall replacement parts are not     Exhibit B to the Declaration of
   15
        yet available for the Vehicle, and Plaintiff   Benson Douglas (Transcript of
   16
        will be notified once the parts become         September 4, 2029, Deposition of
   17
        available. The information is also publicly William McGee at 49:21- 51:5 and
   18
        available to Plaintiff on MBUSA’s              71:25-72:14); Exhibit C of the
   19
        websites.                                      Declaration of Benson Douglas
   20
                                                       (Transcript of September 4, 2019,
   21
                                                       Deposition of Arlene McGee at 42:
   22
                                                       12- 43:6 and 43:10-21); Exhibit E
   23
                                                       to the Declaration of Benson
   24
                                                       Douglas (February 2019 customer
   25
                                                       notification letter to Plaintiff
   26
                                                       William McGee for NHTSA Recall
   27
                                                       No. 19v010); Vehicle, indicating
   28
        365.436.TG - 00456651.DOC                  2             3:19-cv-00513 MMA (WVGx)
           SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF DEFENDANT
            MERCEDES-BENZ USA, LLC’S MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                         WILLIAM MCGEE
Case 3:19-cv-00513-MMA-WVG Document 22-8 Filed 01/24/20 PageID.321 Page 4 of 7



    1
                                                         replacement parts are not yet
    2
                                                         available).
    3
        6. There is no evidence that the alleged         Exhibit B to the Declaration of
    4
        Takata airbag inflator defect ever               Benson Douglas (Transcript of
    5
        manifested in the Vehicle.                       September 4, 2019, Deposition of
    6
                                                         William McGee at 12:17-24);
    7
                                                         Exhibit C of the Declaration of
    8
                                                         Benson Douglas (Transcript of
    9
                                                         September 4, 2019, Deposition of
   10
                                                         Arlene McGee at 33:25 -36:12, and
   11
                                                         36:13- 39:11).
   12
        7. Since purchasing the Vehicle, it has          Exhibit A to the Declaration of
   13
        been driven for at least 40,000 miles and        Benson Douglas (Purchase
   14
        continues to be driven with passengers in        Agreement, indicating the mileage
   15
        the front passenger seat—including after         of 52 at the time Plaintiff purchased
   16
        receiving notice of the Takata Recall—           the Subject Vehicle); Exhibit B to
   17
        without ever experiencing any issue with         the Declaration of Benson Douglas
   18
        the alleged Takata airbag inflator defect.       (Transcript of September 4, 2029,
   19
                                                         Deposition of William McGee at
   20
                                                         44:6-48:5, 56: 20- 59: 24, 73:11-
   21
                                                         19); Exhibit C of the Declaration of
   22
                                                         Benson Douglas (Transcript of
   23
                                                         September 4, 2019, Deposition of
   24
                                                         Arlene McGee at 34:3-36:5, 41:7 –
   25
                                                         42: 11 and 48:1-8).
   26
   27
   28
        365.436.TG - 00456651.DOC                    3           3:19-cv-00513 MMA (WVGx)
           SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF DEFENDANT
            MERCEDES-BENZ USA, LLC’S MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                         WILLIAM MCGEE
Case 3:19-cv-00513-MMA-WVG Document 22-8 Filed 01/24/20 PageID.322 Page 5 of 7



    1
        8. Aside from the receipt of the Takata         Exhibit B to the Declaration of
    2
        Recall, the Vehicle has not presented any       Benson Douglas (Transcript of
    3
        other problems that would substantially         September 4, 2029, Deposition of
    4
        impair its value or safety.                     William McGee at 39:25-41:2);
    5
                                                        Exhibit C of the Declaration of
    6
                                                        Benson Douglas (Transcript of
    7
                                                        September 4, 2019, Deposition of
    8
                                                        Arlene McGee at 34:3-36:5).
    9
   10
        DATED: January 24, 2020               LEHRMAN LAW GROUP
   11                                         KATE S. LEHRMAN
                                              BENSON Y. DOUGLAS
   12                                         ANTHONY P. GRECO
   13
   14
                                        By: /s/ Benson Y. Douglas
   15                                       Benson Y. Douglas
   16                                         Attorneys for Defendant
                                              MERCEDES-BENZ USA, LLC
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        365.436.TG - 00456651.DOC                   4            3:19-cv-00513 MMA (WVGx)
           SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF DEFENDANT
            MERCEDES-BENZ USA, LLC’S MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                         WILLIAM MCGEE
Case 3:19-cv-00513-MMA-WVG Document 22-8 Filed 01/24/20 PageID.323 Page 6 of 7



    1                                   PROOF OF SERVICE
    2
        STATE OF CALIFORNIA                      )
    3                         ) ss.
        COUNTY OF LOS ANGELES )
    4
    5         I am employed in the County of Los Angeles, State of California. I am over
    6
        the age of 18 and not a party to the within action; my business address is 12121
        Wilshire Blvd., Suite 1300, Los Angeles, CA 90025.
    7                On January 24, 2020, I served, in the manner indicated below, the
        foregoing document described as SEPARATE STATEMENT OF
    8   UNDISPUTED MATERIAL FACTS IN SUPPORT OF DEFENDANT
    9
        MERCEDES-BENZ USA, LLC’S MOTION FOR SUMMARY JUDGMENT
        AGAINST PLAINTIFF WILLIAM MCGEE on the interested parties in this
   10   action by placing true copies thereof, enclosed in sealed envelopes, at Los Angeles,
        California addressed as follows:
   11
        []       BY MAIL: I caused to be delivered by US mail by placing a true copy
   12            thereof enclosed in sealed envelopes. I am “readily familiar” with the
                 firm’s practice of collection and processing documents for mailing. Under
   13            that practice it would be deposited with the U.S. postal service on that same
                 day with postage thereon fully prepaid in the ordinary course of business.
   14
                 BY GSO OVERNIGHT: I caused such envelopes to be delivered by air
   15   []       courier, with next day service, to the offices of the addressees.
   16
                 CM/ECF: I caused such document to be delivered to the e-mail address
   17   [X]      indicated on the attached SERVICE LIST using the CM/ECF system, which
                 sends notice of electronic filing (NEF) to all counsel of record in this
   18            action.
   19            I hereby certify that I am a member of the Bar of the United States District
        []       Court, Central District of California.
   20
   21   [X]      I hereby certify that I am employed in the office of a member of the Bar of
                 this Court at whose direction the service was made.
   22
               I declare under penalty of perjury under the laws of the State of California
   23   that the above is true and correct.
   24            Executed January 24, 2020, at Los Angeles, California.
   25
   26
                                           /s/ Sonja Robertson
   27
                                           Sonja Robertson
   28
        365.436.TG - 00456651.DOC                    5             3:19-cv-00513 MMA (WVGx)
             SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF DEFENDANT
              MERCEDES-BENZ USA, LLC’S MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                           WILLIAM MCGEE
Case 3:19-cv-00513-MMA-WVG Document 22-8 Filed 01/24/20 PageID.324 Page 7 of 7



    1                               PROOF OF SERVICE LIST
    2                      MERCEDES-BENZ USA, LLC/MCGEE, WILLIAM
                                        (M127-436)(365.436)
    3                          Case No. 3:19-cv-00513 MMA (WVGx)
    4                                          Page 1
    5
    6   Deanna M. Wallace, Esq.                                Attorneys for Plaintiff
    7   Kevin A. Alexander II, Esq.                            WILLIAM R. MCGEE
        LAW OFFICES OF WILLIAM R. MCGEE, APLC
    8   701 Palomar Airport Road, Suite 250
    9   Carlsbad, CA 92011
        (760) 438-1047
   10
        (760) 438-1056 (FAX)
   11   DeannaLemonLaw@gmail.com
        Kevin.LemonLaw@gmail.com
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        365.436.TG - 00456651.DOC               1                3:19-cv-00513 MMA (WVGx)
           SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF DEFENDANT
            MERCEDES-BENZ USA, LLC’S MOTION FOR SUMMARY JUDGMENT AGAINST PLAINTIFF
                                         WILLIAM MCGEE
